IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 April 15, 2008
                                No. 07-30640
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

VINCENT WILLIAMS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:00-CR-129-2


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Vincent Williams, federal prisoner #27040-034, appeals the district court’s
denial of his FED. R. CIV. P. 60(b)(4) motion for relief from a criminal order of
forfeiture. Williams argues that his Rule 60(b)(4) motion was proper because he
was raising a jurisdictional challenge to his conviction.
      This court reviews a district court’s ruling on a Rule 60(b)(4) motion de
novo. Carter v. Fenner, 136 F.3d 1000, 1005 (5th Cir. 1998). Rule 60(b) provides
relief from judgment in civil cases, not in criminal cases. See United States v.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-30640

O’Keefe, 169 F.3d 281, 289 (5th Cir. 1999). Accordingly, the district court did not
err in denying Williams’s Rule 60(b) motion. Moreover, to the extent that
Williams’s Rule 60(b) motion was a successive 28 U.S.C. § 2255 motion, Williams
had not obtained the requisite authorization to file a successive § 2255 motion.
See Gonzalez v. Crosby, 545 U.S. 524, 529-31 (2005); United States v. Rich, 141
F.3d 550, 551-53 (5th Cir. 1998); Fierro v. Johnson, 197 F.3d 147, 151 (5th Cir.
1999); 28 U.S.C. §§ 2244(b)(3)(A), 2255.
      The district court’s judgment is AFFIRMED.




                                        2